NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT
WILLIAM GILBERT STRICKLAND                  )
                                            )
               Petitioner,                  )
                                            )
v.                                          )    Case No. 2D18-923
                                            )
CRISANTO C. OXONIAN, as                     )
Personal Representative of the              )
ESTATE OF MARIA I. OXONIAN,                 )
Deceased; JESSICA LAUREN                    )
WICKY; and KAREN SMITH                      )
STRICKLAND,                                 )
                                            )
               Respondents.                 )
                                            )

Opinion filed August 22, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County;
Patricia Ann Muscarella, Judge.

Jeffrey D. Jensen and Lauren D. Morelli
of Unice Salzman Jensen, P.A., Trinity,
for Petitioner.

Dane C. Heptner and Bryan D.
Caulfield of Perenich, Caulfield, Avril &
Noyes, P.A., Clearwater, for
Respondent Oxonian.

No appearance for remaining
Appellees.


PER CURIAM.

               Dismissed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.